     Case 2:85-cv-04544-DMG-AGR Document 1067 Filed 01/19/21 Page 1 of 4 Page ID
                                     #:42550


 1   JOHN V. COGHLAN
 2   Deputy Assistant Attorney General
     Federal Programs Branch
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
                      UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,         )   Case No. CV 85-4544
17                                         )
             Plaintiffs,                   )   NINTH SUPPLEMENT TO
18                                         )   DEFENDANTS’ RESPONSE TO
19                v.                       )   JUNE 25, 2020 AMICUS BRIEF
                                           )
20   JEFFREY A. ROSEN, Acting              )
21   Attorney General of the United States;)
     et al.,                               )
22                                         )
23
             Defendants.                   )
                                           )
24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1067 Filed 01/19/21 Page 2 of 4 Page ID
                                     #:42551


 1         On June 26, 2020, the Court ordered that “Defendants may respond to the
 2
     amicus brief [Doc. # 831] by July 2, 2020.” ECF No. 833 at ¶ 3. In accordance with
 3

 4   the Court’s order, on July 2, 2020, Defendants filed a response from Ms. Deane

 5   Dougherty, the Juvenile Coordinator for U.S. Immigration and Customs
 6
     Enforcement (“ICE”). See ECF No. 838. That response explained that “ICE has been
 7

 8
     reporting any positive test results to the Court in O.M.G. v. Wolf, 1:20-cv-00786-

 9   JEB (D.D.C filed March 21, 2020),” and attached the reports submitted to the
10
     O.M.G. Court as of July 2, 2020. See Response of Deane Dougherty, ECF No. 838-
11

12
     1, at 2 and attachments.

13         Defendants have continued to submit updates to that Court, and have
14
     supplemented their July 2, 2020 filing to this Court with additional reports filed in
15
     O.M.G. through December 18, 2020. Defendants stated that they will continue to
16

17   update this Court regarding the reports filed in O.M.G. Accordingly, attached hereto
18
     are the additional reports filed in O.M.G. through January 15, 2021.
19

20
     ///
21

22
     ///
23

24
     ///
25

26

                                              1
     Case 2:85-cv-04544-DMG-AGR Document 1067 Filed 01/19/21 Page 3 of 4 Page ID
                                     #:42552


 1
     DATED:     January 19, 2021       Respectfully submitted,
 2

 3
                                       JOHN V. COGHLAN
                                       Deputy Assistant Attorney General
 4                                     Federal Programs Branch
 5
                                       WILLIAM C. PEACHEY
 6                                     Director, District Court Section
 7
                                       Office of Immigration Litigation

 8                                     WILLIAM C. SILVIS
                                       Assistant Director, District Court Section
 9
                                       Office of Immigration Litigation
10
                                       /s/ Sarah B. Fabian
11
                                       SARAH B. FABIAN
12                                     Senior Litigation Counsel
                                       Office of Immigration Litigation
13
                                       District Court Section
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15
                                       Tel: (202) 532-4824
16                                     Fax: (202) 305-7000
                                       Email: sarah.b.fabian@usdoj.gov
17

18                                     Attorneys for Defendants
19

20

21

22

23

24

25

26

                                          2
     Case 2:85-cv-04544-DMG-AGR Document 1067 Filed 01/19/21 Page 4 of 4 Page ID
                                     #:42553


 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on January 19, 2021, I served the foregoing pleading

 4   and attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
